UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1811


M. NAWAZ RAJA; NEELUM NAWAZ RAJA,

                Plaintiffs - Appellants,

          v.

SEGAN, MASON & MASON, PC; AIMEE T. H. KESSLER; ANDREW P.
HILL; WILLIAM BRADLEY MASON, JR.; ELIZABETH M. CREGO; MARY
ELLEN DEATLEY,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:13-cv-00418-TSE-IDD)


Submitted:   November 19, 2013             Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


M. Nawaz Raja; Neelum Nawaz      Raja, Appellants Pro Se.    John
Elphinstone   McIntosh,  Jr.,    HUDGINS  LAW  FIRM,  Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          M.    Nawaz     Raja    and    Neelum     Nawaz     Raja    appeal   the

district court’s order dismissing their civil action.                    We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                   Raja v.

Segan, Mason & Mason, P.C., No. 1:13-cv-00418-TSE-IDD (E.D. Va.

filed June 17, 2013, and entered June 18, 2013)                       We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the    materials    before    this    court   and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                         2